DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/22 has been entered. 
Examiner acknowledged that claim 1 is amended; claim 3, 9, 11 and 15 are canceled.  Currently, claims 1-2, 4-8, 10, 12-14 and 16-20 are pending.
Response to Arguments
Applicant's arguments filed 02/02/22 have been fully considered but they are not persuasive.
Regarding Claim 1, applicant argues (see p.5 of the Remarks) that Schubert does not teach the sub-areas having separate electrodes.  Thus, Schubert does not teach the technical solution defined in claim 1.  This argument is not persuasive.
Examiner disagrees because Schubert teaches in Fig. 2F different LED regions (256, 254, 252) having separate corresponding electrodes (240c, 230c; 240b, 230b; 240a, 230a); [0095] “sub-pixels 252, 254, and 256 that can be individually addressed, or powered, using the anodes 240a-c and the cathodes 230a-c”; similarly Figs. 5E and 6 teach such configuration.  Thus, Schubert teaches the limitations as claimed.  Accordingly, the rejection of claim 1 over Shubert is maintained.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10, 12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 2019/0198563) in view of Macias (US 10197224) and Lee (US 2017/0069681).

    PNG
    media_image1.png
    254
    510
    media_image1.png
    Greyscale

Examiner markup Fig. 5E

Regarding Claim 1,  Schubert teaches a light apparatus (Fig. 5E: 550) with mixed light output ([0126] “a multi-color monolithic LED device 550”), comprising: a LED module (Fig. 5E: 550) comprising multiple LED regions (Examiner markup Fig. 5E: A, B, C), the multiple LED regions having separate electrodes (Fig. 5E: 240c, 230c; 240b, 230b), the multiple LED regions sharing multiple stacked semiconductor layers (Fig. 5E: 150, 151) but at least two LED regions (Fig. 5E: A, B) having different etched trench patterns (Fig. 5E: 160c, 160b; Fig. 2A: 160c, 160b) for emitting lights, wherein the LED module is made in the same semiconductor procedure (Fig. 5E: module 550 is created by the three semiconductor 252, 254, 256).
Schubert does not explicitly teach in Fig. 5E different etched trench patterns for emitting lights with different optical characteristics; a fluorescent layer, wherein the fluorescent layer covers the multiple LED regions that have separate electrodes at the same time. However, [0007] teaches “By depositing a layer of quantum dots of a particular size, followed by a selective modification of the size of the quantum dots (e.g., by etching or growth) at various regions of the substrate, ILEDs having different emission wavelengths can be formed on the same substrate”, [0008] “quantum dots are etched down past a size corresponding to the illumination wavelength, enabling precise control over the absorption wavelength, and therefore the emission wavelength, of the quantum dots”; and [0059] “dimensions of the quantum dots 160 and the center wavelength of the emission and absorption spectra are generally correlated, where a reduction in the dimensions results in a decrease in the center wavelength of the emission and absorption spectra”.  Additionally, [0023] teaches “The plurality of quantum dots can include a light emitting material selected from the group consisting of Gallium Arsenide (GaAs), Aluminum Gallium Arsenide (AlGaAs), Gallium Arsenide Phosphide” and Fig. 6 teachings the quantum dots/wavelength conversion material ([0130] “pump diodes 610a-c, collectively referred to as pump diodes 610, and down-conversion elements 620a-c, collectively referred to as down-conversion elements 620”) covering multiple LED regions (610a-c) have separate electrodes (similar to Fig. 5: 240a-c, 230a-c).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Schubert in order to emit light with different optical characteristics since the quantum dots are sized to emit light in the corresponding wavelength [0010] as well as individually powered to control different color output [0095].  Therefore, the subject matter claimed would have been obvious in view of Schubert.

Lee is in the field of package LED (abstract) and teaches said at least two LED regions (Fig. 19E: P & S emitting stacks; Fig. 20A: 40, 30) emit white lights of different color temperatures (Fig. 20A: white 4000K, 3000K).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Schubert with white light of different color temperature as taught by Lee in order to provide color temperature between 2700-5000K giving a color rendering index between 85-99 Ra [Lee 0165] since white light near point E of the blackbody spectrum provides clearer viewing conditions (e.g., retail spaces) for consumer goods to the naked eyes [Lee 0173].
Macias is in the field of LED lighting and teaches a control circuit (Fig. 11B: 320) for determining currents (col19 ln20-25 “controller 320 that controls the light output from the LED light 300 based upon the received instructions”) supplied to the multiple LED regions (Fig. 11B: 212, 214, 216, 212) separately (col19 ln55-60 “light 400 configured for providing a wide spectral range with individual control over the LEDs 212, 214, 216”) for generating a mixed light output (Fig. 11A: W, A, RGB) with requested optical parameters (col19 ln25-30 “controller 320 that controls the light output from the LED light 300 based upon the received instructions”); and a driver module (Fig. 11B: 331) for electrically connecting to the separate electrodes (Fig. 11A: RGB electrodes, W electrodes, A electrodes) of the multiple LED regions and connecting to the control circuit for selectively supplying the determined currents (col19 ln60-65 “driver 331 is configured to receive control signals from the controller 320 that provide for individual control over each LED”) to the multiple LED regions of the LED module.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Schubert with a control and driver for controlling the LEDs as taught by Macias in order to control the LEDs for evenly dispersed light within specific color temperature parameters [Macias col5 ln10-15] since high lumen lighting that exceed local ambient light levels are needed when filming in order to produce professionally looking imagery [Macias col4 ln62-65].

Regarding Claim 2, Schubert teaches the light apparatus of claim 1, wherein the multiple LED regions comprise a blue light region ([0095] “first sub-pixel 252 can be a blue sub-pixel emitting blue light at wavelength .lamda..sub.1”), a red light region ([0095] “sub-pixel 256 can be a red sub-pixel emitting red light at wavelength .lamda..sub.3”), a green light region ([0095] “sub-pixels 254 can be a green sub-pixel emitting green light at wavelength .lamda..sub.2”). 
Schubert does not teach a white light region.
Macias is in the field of LED lighting and teaches a white light region (Fig. 11A: 212; col2 ln45-50 “use individual LEDs that emit three primary colors (red, green, and blue) and mix the colors to form white light”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Schubert with white light as taught by Macias in order to control the LEDs for evenly dispersed light within specific color temperature parameters [Macias col5 ln10-15] since high lumen lighting that exceed local ambient light levels are needed when filming in order to produce professionally looking imagery [Macias col4 ln62-65] and warm/daylight white light for staging [Macias col15 ln40-45].

Regarding Claim 4, Schubert teaches the light apparatus of claim 1, wherein the multiple LED regions emit lights with different color spectrums ([0095] “first sub-pixel 252 can be a blue sub-pixel emitting blue light at wavelength .lamda..sub.1, the second sub-pixels 254 can be a green sub-pixel emitting green light at wavelength .lamda..sub.2, and the third sub-pixel 256 can be a red sub-pixel emitting red light at wavelength .lamda..sub.3”).

Regarding Claim 5, Schubert teaches the light apparatus of claim 1, wherein the multiple LED regions in the LED module are arranged as grids (Fig. 5E: 550 is arranged in a 1x3 matrix).

Regarding Claim 10, Schubert teaches the light apparatus of claim 9, wherein fluorescent layers covering the multiple LED regions are different ([0089] “different light-emitting materials have various ranges of wavelengths over which they can emit light.  As such, different light-emitting materials for forming the quantum dots 160 can be chosen based on a desired emission wavelength.  Examples of various semiconductors capable of emitting light include Gallium Arsenide (GaAs), Aluminum Gallium Arsenide (AlGaAs), Gallium Arsenide Phosphide (GaAsP), Aluminum Gallium Indium Phosphide (AlGalnP)”).

Regarding Claim 12, Schubert teaches the light apparatus with all the limitations as claimed in claim 1
Schubert does not teach when an overall driving current is decreased, the determined currents supplied to the multiple LED regions drop at different speeds.
Macias is in the field of lighting and teaches when an overall driving current is decreased (col26 ln14 “in additional to dimming”; it’s obvious that dimming occurs when current is decreased), the determined currents supplied to the multiple LED regions drop at different speeds (col29 ln23-30 “simple example is if the red light DMX signal value is 255, and green and blue are at a value of 0, the output will be red.  If the green light DMX signal value is 255 and the other lights are at 0, the color output is green.  If the blue light is at 255 and the other lights are at 0, the color output is blue.  Varying the signal levels between those amounts for each light will produce various colors”; it’s obvious that different DMX value correspond to different quickness in current drop).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Schubert with a control and driver for controlling the LEDs as taught by Macias in order to control the LEDs for evenly dispersed light within specific color temperature parameters [Macias col5 ln10-15] since high lumen lighting that exceed local ambient light levels are needed when filming in order to produce professionally looking imagery [Macias col4 ln62-65].

Regarding Claim 14, Schubert teaches the light apparatus of claim 1, wherein the different etched trench patterns (Fig. 5E: quantum dots 160a-c) of the multiple LED regions are arranged with a tilt angles (Fig. 5E: quantum dots 160a-c have curved angles) for overlapping emitted lights of the multiple LED regions.

Regarding Claim 16, Schubert teaches the light apparatus of claim 1, wherein at least two of the multiple LED regions (Fig. 5A: 152, 154) have same etched trench pattern (Fig. 5A: 460a, 460b).

Regarding Claim 17, Schubert teaches the light apparatus with all the limitations as claimed in claim 1.

Macias is in the field of lighting and teaches the control circuit (Fig. 11A: 320) comprises a communication circuit (Fig. 11A: 310) for receiving an external command (col19 ln20-25 “interface 310 (such as a GUI having input devices such as a color wheel/scroll control and/or DMX 0 to 255 slide controller(s) for each DMX universe, e.g., four, six or eight lighting tubes per universe or other desired amounts) receives instructions for controlling the LED light”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Schubert with a control and driver for controlling the LEDs as taught by Macias in order to control the LEDs for evenly dispersed light within specific color temperature parameters [Macias col5 ln10-15] since high lumen lighting that exceed local ambient light levels are needed when filming in order to produce professionally looking imagery [Macias col4 ln62-65].

Regarding Claim 18, Schubert teaches the light apparatus with all the limitations as claimed in claim 17.
Schubert does not teach the communication circuit is a wireless circuit.
Macias is in the field of lighting and teaches the communication circuit is a wireless circuit (Fig. 12B: 310 having wireless connection).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Schubert with a control and driver for controlling the LEDs as taught by Macias in order to control the LEDs for evenly dispersed light within specific color temperature parameters [Macias col5 ln10-15] since high lumen lighting that exceed local 

Regarding Claim 19, Schubert teaches the light apparatus with all the limitations as claimed in claim 1.
Schubert does not teach the multiple LED regions are not supplied the currents at the same time.
Macias is in the field of lighting and teaches the multiple LED regions are not supplied the currents at the same time (Fig. 11B: 331 controlling the LEDs with individual current; col19 ln55-60 “LED light 400 configured for providing a wide spectral range with individual control over the LEDs”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Schubert with a control and driver for controlling the LEDs as taught by Macias in order to control the LEDs for evenly dispersed light within specific color temperature parameters [Macias col5 ln10-15] since high lumen lighting that exceed local ambient light levels are needed when filming in order to produce professionally looking imagery [Macias col4 ln62-65].

Regarding Claim 20, Schubert teaches the light apparatus with all the limitations as claimed in claim 19.
Schubert does not teach the LED regions are supplied with the currents sequentially in an adjustable order over time to emit different mixed lights.
Macias is in the field of lighting and teaches the LED regions are supplied with the currents sequentially (Table T12-RGBAW illustrating sequential current control via DMX value of different lights) in an adjustable order over time (col26 ln20-25 “varying the DMX values in each of the channels to vary the intensity outputs of the red, green and blue lights will then vary the color mixing, and achieve different color outputs”) to emit different mixed lights.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Schubert with a control and driver for controlling the LEDs as taught by Macias in order to control the LEDs for evenly dispersed light within specific color temperature parameters [Macias col5 ln10-15] since high lumen lighting that exceed local ambient light levels are needed when filming in order to produce professionally looking imagery [Macias col4 ln62-65].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Lee, Macias as applied to claim 1 and further in view of Wu (US 7148519).
Regarding Claim 6, Schubert teaches the light apparatus of claim 1, wherein the shared stacked semiconductor layers comprise GaN ([0023] “light emitting material selected from the group consisting of…Indium Gallium Nitride (InGaN)”; [0082] “PEC etching of InGaN and GaN”).
Schubert, Lee and Macias do not teach stacked layer of a GaN buffer layer, a N-type GaN layer, a InGaN/GaN layer, an electronic shielding layer, and a P type GaN layer.
Wu is in the field of LED structures having layers (abstract) and teaches stacked layer of a GaN buffer layer (Fig. 1: 12), a N-type GaN layer (Fig. 1: 13), a InGaN/GaN layer (Fig. 1: 15), an electronic shielding layer (Fig. 1: 16), and a P type GaN layer (Fig. 1: 17).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device Schubert, Lee and Macias with stacked layers of GaN as taught by Wu in order to avoid cracks or pin holes during fabrication since the GaN structure lowers the operating voltage of the entire component so energy consumption is reduced during operation (Wu abstract).

Regarding Claim 7, Schubert teaches the light apparatus of claim 6, wherein the etched trench patterns (Fig. 2F: 160a-c) have different trench densities ([0077] “sources of process variation can include temperature, etchant condition, density of quantum dots”) for generating output lights of different optical characteristics (Fig. 2F: λ1-3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Lee, Macias, Wu as applied to claim 7 and further in view of Yamaguchi (US 2016/0149089).
Regarding Claim 8, the combination of Schubert, Macias, Lee and Wu teach the light apparatus of claim 7.
 Schubert, Macias, Lee and Wu do not teach the etched trench patterns are formed on a Lithium aluminate substrate.
Yamaguchi is in the field of semiconductor LED (abstract) and teaches wherein the etched trench patterns are formed on a Lithium aluminate substrate (Fig. 9: 101; [0211] “it is possible to use substrates for semiconductor light emitting device of sapphire, SiC, SiN, GaN, silicon, zinc oxide, magnesium oxide, manganese oxide, zirconium oxide, manganese oxide zinc iron, magnesium aluminum oxide, zirconium boride, gallium oxide, indium oxide, lithium gallium oxide, lithium aluminum oxide”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device Schubert, Lee, Macias and Wu with a lithium aluminum oxide substrate as taught by Yamaguchi in order to use the material as substrate for the semiconductor since this type of material can be used for lattice matching as a lone substrate or in combination with other substrates (Yamaguchi [0211]).

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Lee, Macias as applied to claim 1 as evidence by Andrews (US 2019/0044040).
Regarding Claim 13, Schubert teaches the light apparatus of claim 1 except for wherein light emitted directions of the multiple LED regions are overlapped partially (Fig. 5E: 256, 254 emissions are overlapped due to proximity as evidence by Andrew in [0006] that “due to the omnidirectional character of LED and phosphor emissions, it may be difficult to prevent emissions of one LED (e.g., a first pixel) from significantly overlapping emissions of another LED (e.g., a second pixel) of an array”). Thus, the subject matter claimed would have been obvious in view of Schubert.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Henry Luong/Primary Examiner, Art Unit 2844